Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Price discloses a digital to analog converter (DAC)  that comprises a plurality of resistors strings, however, the prior art fails to teach a digital-to-analog converter that comprises a first partial circuit having a first terminal and a second terminal, a high-side reference potential being applied to the first terminal, a second partial circuit having a third terminal and a fourth terminal, the third terminal being electrically connected to the second terminal, a first resistor having a fifth terminal and a sixth terminal, the fifth terminal being electrically connected to the fourth terminal, a third partial circuit having a seventh terminal and an eighth terminal, the seventh terminal being electrically connected to the sixth terminal, a low-side reference potential being applied to the eighth terminal, a fourth partial circuit having a ninth terminal, a tenth terminal, and an eleventh terminal, the ninth terminal being electrically connected to the third terminal, the tenth terminal being electrically connected to the sixth terminal, an analog signal being output through the eleventh terminal, the fourth partial circuit including: a fourth bank of resistors comprised of 2(n-m) resistors that are connected together in series between the ninth terminal and the tenth terminal; and a fourth group of switches comprised of 2(n-m) switches each being configured to electrically connect a specified one of nodes of the fourth bank of resistors, except a node located closer to the ninth m- 1 resistors that are connected together in series between the first terminal and the second terminal; and a first group of switches comprised of 2m switches configured to electrically connect 2m nodes of the first bank of resistors to the first terminal in response to the digital signal, the third partial circuit including: a third bank of resistors comprised of 2m- 1 resistors that are connected together in series between the seventh terminal and the eighth terminal; and a third group of switches comprised of 2m switches configured to electrically connect 2m nodes of the third bank of resistors to the eighth terminal in response to the digital signal, wherein when the first resistor has a resistance value R, the fourth bank of resistors has a combined resistance value of 2(n-m)R, the first bank of resistors has a combined resistance value of (2m- 1)R, the third bank of resistors has a combined resistance value of (2m- 1)R, and the second partial circuit has a combined resistance value of R/(2(n-m) - 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845